Case 5:18-cv-00801-SLP Document 26 Filed 07/03/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF OKLAHOMA

1. JOHN HENRY KOONTZ, and
2. LILLIAS MATHIE KOONTZ

Plaintiffs,
Vv.

1. CSAA FIRE & CASUALTY
INSURANCE COMPANY, a foreign, for
profit Insurance Corporation,

Defendant.

Case No. CIV-18-801-SLP

Nee ee ee ee ee ee ee” Se Se”

PLAINTIFFS’ EXPERT WITNESS LIST

COME NOW Plaintiffs John and Lillias Koontz, pursuant to the Court’s scheduling

order and Fed. R. Civ. P. 26(a)(2), and identify the following persons retained as experts

expected to offer expert testimony a trial in this matter relative to plaintiff's case in chief.

 

Witness Name and Address

Proposed Testimony

 

1 | Richard N. Cary
Insurance Expert

Mr. Cary is an expert in claims handling and
insurance industry standards. His expert
report has been sent to Defendant CSAA in
c/o attorney Pignato. In his report Mr. Cary | .
identifies his opinions and areas of |

testimony.

 

 

2 | Chad Williams
Engineering Expert

 

 

Mr. Williams is a professional engineer.
His expert report has been sent to Defendant
CSAA in c/o attorney Pignato. Mr.
Williams will testify about his inspection of
the Koontz home and offer expert opinions
contained or reasonably related to the
discussion in his report and Rule 26 report.

 

| Page 1 of 3
Koontz vs. CSAA, 5:18-cv-801-SLP
Plaintiffs’ Expert Witness List

 
Case 5:18-cv-00801-SLP

Document 26 Filed 07/03/19 Page 2 of 3

 

 

Aaron Heiland and/or
Chris Slusser
w/ Mallard Construction.

Will provide testimony that could be
deemed expert testimony but witness is a
fact witness with expertise and not a
retained expert by plaintiff. The witnesses
from Mallard Construction will offer
arguably Rule 702 testimony in the areas of
construction and identification of wind and
hail damage, i.e., the areas in which they
became involved as fact witnesses in the
claim.

 

Wayne Schwartz
2119 N. Eastern, Suite EE7
Moore, OK 73160

Mr. Schwartz is a licensed public adjuster.
He also is qualified as an expert by
knowledge, skill, experience, training and
education in the areas of construction,
insurance adjustment, Xactimate,
identification of hail and wind damage to
roofs, and repair thereto. While Mr.

‘Schwartz is not an expert retained by the

Plaintiffs, he will nevertheless be asked to
provide testimony befitting Rule 702 expert
testimony. Please note that no Rule 26
report has been prepared since Mr. Schwartz
is not a retained expert.

 

 

 

 

 

Respectfully submitted,

S/Timothy B. Hummel

Timothy B. Hummel, OBA # 16511
500 West Main Street, Suite 102
Oklahoma City, Oklahoma 73102
(405) 319-0300 telephone

(405) 319-0350 facsimile
tim@hummellawoffice.com
Attorney for Plaintiffs

 

 

Page 2 of 3
Koontz vs. CSAA, 5:18-cv-801-SLP
Plaintiffs’ Expert Witness List

 

 
Case 5:18-cv-00801-SLP Document 26 Filed 07/03/19 Page 3 of 3

CERTIFICATE OF SERVICE

Counsel for the plaintiff hereby certifies that a true and correct copy of Plaintiffs’
Expert Witness List was served this 3" day of July, via e-mail through the ECF System
for the Western District of Oklahoma, upon the following:

Gerard F. Pignato, OBA No. 11473

Justin R. Williams, OBA No. 32539

119 N.Robinson Ave., 11" Floor
Oklahoma City, Oklahoma 73102
Telephone: (405) 606-3333

Facsimile: (405) 606-3334

Email: jerry@pclaw.org; justin@pclaw.ore
Attorneys for Defendant

S/Timothy B. Hummel
Timothy B. Hummel, OBA # 16511
Attorney for Plaintiffs

Page 3 of 3
Koontz vs. CSAA, 5:18-cv-801-SLP
Plaintiffs’ Expert Witness List

 
